Title: To Alexander Hamilton from Charles Lee, 16 October 1790
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] 16th. October 1790
Sir!
I have received your letter of 24th. September last covering a letter to me from the Collector of Providence, and your answer to him respecting the Sloop Nancy, Christopher Thornton master.
The Merchants to whom she was consigned at Alexandria have informed my deputy Mr Gray that she returned without any Cargo on board when she left our Town, and whatever she had on board on her arrival at Rhode Island must have been put on board after her departure from Alexandria. Thus my books contain no part of her export cargo. Captain Thornton was told at my Office of the necessity of obtaining a certified manifest and permit for the Cargo which he meant to carry to Rhode Island and his observation was, that he could do well enough without any such documents. He never applied for such documents and of course sailed without them.
I suppose he may have [been] led into this error from what had just before happened to him when he left Providence, where he believed the Laws were better understood than at Alexandria.
The various forms, used by me officially which you have directed to be transmitted, shall be sent.
I am most respectfully Sir!   Your most Obt. Hble Servant
Charles Lee, Collectorat Alexandria.
